Citation Nr: 1807930	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  06-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.

2.  Entitlement to an increased rating for lumbosacral strain with posttraumatic arthritis, rated 20 percent disabling prior to August 10, 2017, and 40 percent disabling thereafter.

3.  Entitlement to an increased rating for residuals, left ankle sprain, rated 10 percent disabling prior to August 1, 2007, and 20 percent disabling thereafter.

4.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), rated 10 percent disabling.

5.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected residuals, left ankle sprain.

6.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee, rated 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to September 24, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to July 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Veteran testified at a Board hearing.  A transcript is of record.  In November 2016, VA informed the Veteran that the Veterans Law Judge (VLJ) who conducted his hearing was no longer employed by the Board and that the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7101(c); 38 C.F.R. § 20.707.  The Veteran was then offered the opportunity to testify at a new hearing.  In December 2016, the Veteran informed the Board that he did not wish to appear at another hearing and he requested that his appeal be decided based on the evidence of record.

In November 2011 and February 2017, the Board remanded these matters for further evidentiary development.

In a September 2017 rating decision, an increased 40 percent rating was granted for the Veteran's low back disability, effective August 10, 2017.  As higher ratings are still possible, that claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The rating decision also found clear and unmistakable error (CUE) with respect to the effective dates for the award of service connection for the low back disability, left ankle disability, GERD, and left knee disability.  The Veteran has not disagreed with those effective dates or the initial ratings assigned therein.  See 38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57698 (explaining that the revised regulation requiring a notice of disagreement be on a standardized form is effective March 24, 2015).  Further, those findings of CUE do not impact the increased rating claims on appeal as these claims emanate from a claim for increased ratings received in July 15, 2004-the propriety of the initial ratings for any disability is not on appeal as the Veteran did not disagree with the initial ratings assigned at any point.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a right ankle disorder, an increased rating for a left knee disability and a TDIU prior to September 24, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right ankle disability.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the March 1998 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for a right ankle disability.

3.  Throughout the appeal period, the evidence is at least evenly balanced as to whether the Veteran's low back symptoms more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees, but there is no competent evidence of unfavorable ankylosis, any neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

4.  Throughout the appeal period, the evidence is at least evenly balanced as to whether the Veteran's left ankle symptoms have more nearly approximated marked limitation of motion.

5.  During the period on appeal, symptoms of the Veteran's GERD did not more nearly approximate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied the claim for entitlement to service connection for a right ankle disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the March 1998 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 40 percent, but no higher, for lumbosacral strain with posttraumatic arthritis have been met throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for residuals, left ankle sprain have been met throughout the appeal period. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5271 (2017).

5.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, DC 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In any event, the Board notes that substantial compliance with the November 2011 and February 2017 remand directives has been achieved, with respect to the claims decided herein.  Pursuant to the November 2011 remand, records from the Social Security Administration (SSA) were obtained, as were records from Vocational Rehabilitation and Employment (VR&E).  Pursuant to the February 2017 remand, the Veteran was afforded VA examinations for his low back, left ankle and GERD.  As for the orthopedic disabilities, to the extent that any of the range of motion findings do not comport with the holding in Correia v. McDonald, 28 Vet. App. 158   (2016) and the mandates of 38 C.F.R. § 4.59, such findings could not result in increased ratings for the Veteran's low back disability and left ankle disability as the Veteran is being awarded the maximum rating for limitation of motion for those disabilities for the entirety of the period on appeal.  Thus, a remand for new examinations for the low back and left ankle disabilities would serve only to delay adjudication of those matters with no benefit to the Veteran.  As such, substantial compliance with the past remand directives has been achieved, with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Merits

A.  New and Material Evidence

In a rating decision dated March 1998, the RO denied service connection for a right ankle disability based on a lack of nexus evidence.  The Veteran did not timely file a notice of disagreement as to the March 1998 rating decision, and did not submit new and material evidence within the one year appeal period.  That decision therefore became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As a result of the finality of the March 1998 RO decision, a claim of service connection for a right ankle disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2017). 

In the instant case, the Board finds that new and material evidence sufficient to reopen the claim of service connection for a right ankle disability has been received.  The Veteran raised a new theory of entitlement-that his right ankle disability is secondary to his service-connected left ankle and left knee disabilities.  A new theory of entitlement is not by itself enough to reopen a claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim."); Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) (holding that a new theory based on evidence of record is not new and material evidence).  Here, however, there is also new evidence, as since the March 1998 rating decision, the veteran testified in May 2011 that his doctor told the Veteran that he compensated for his left leg by putting more pressure on his right leg.  This evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement, and is thus new and material.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether new and material evidence has been received, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).

Accordingly, reopening of the claim of service connection for a left ankle disability is warranted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

B.  Increased Ratings

At the outset, the Board notes that this appeal arises from claim for increase received on July 15, 2004.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analyses below are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods in addition to those already assigned for the disabilities on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia, 28 Vet. App. at 169-170.

1.  Low Back Disability

For the period on appeal, the Veteran's low back disability has been rated 20 percent disabling prior to August 10, 2017, and 40 percent disabling thereafter under DC 5237.

All spine disabilities are rated under the general rating formula for diseases and injuries of the spine, which provides the following ratings:

20 percent-Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

30 percent- Favorable ankylosis of the entire cervical spine;

40 percent-Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent-Unfavorable ankylosis of the entire thoracolumbar spine; and

100 percent-Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

In addition, IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran was afforded a VA examination in March 2005.  There, disc protrusion was noted.  The Veteran reported constant low back pain, stiffness and weakness.  He stated that pain is aggravated by all movements.  He denied any loss of bowel, bladder or erectile dysfunction.  The Veteran denied any incapacitating episodes of IVDS.  Range of motion testing showed flexion to 70 degrees with pain and extension to 20 degrees with pain.  

The Veteran was afforded a VA examination in April 2010.  There, he reported pain, weakness, stiffness, and fatigability.  Range of motion testing showed flexion to 70 degrees, where pain began.  Extension was to 15 degrees, where pain began.  There was no further limitation of motion on repetitive-use testing.  The Veteran reported flare-ups in the form of pain with increased activity.  There were no incapacitating episodes requiring bedrest by a physician in the prior 12 months.  

The Veteran was afforded a VA examination in August 2017.  There, the Veteran reported flare-ups in the form of increased low back pain.  On range of motion testing, flexion was to 40 degrees and extension was to 20 degrees.  There was no pain with weight-bearing.  On repetitive-use testing, flexion was to 25 degrees and extension was to 15 degrees.  The examiner stated that the examination was consistent with the Veteran's statements describing functional loss during a flare-up.  There was guarding or muscle spasm, but not resulting in abnormal gait or spinal contour.  Muscle strength testing was normal.  Reflex examination was normal.  Sensory examination was normal.  There was no radiculopathy or ankylosis.  There were no other neurologic abnormalities.  There was no IVDS of the thoracolumbar spine.  The examiner stated that the low back disability impacts physical work, but he is able to perform sedentary work.

Treatment records associated with the claims file reveal that medication has been prescribed to treat low back pain.  Further, those treatment records do not reflect any range of motion testing showing flexion limited to 30 degrees.  Ankylosis is not shown within the records and there are no diagnosed neurologic abnormalities related to the low back disability.

For the entirety of the period on appeal, a 40 percent rating is warranted.  The Board must consider additional functional loss due to symptoms such as pain, repetitive motion, and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 44; Correia, 28 Vet. App. at 169-170.  In this instance, range of motion testing was performed at both the 2005 and 2010 and the Veteran displayed flexion to 70 degrees.  The Veteran reported pain and flare-ups during both examinations.  Given the fact that the Veteran displayed flexion to 70 degrees, the Board finds it reasonable to conclude that it plausible that the Veteran's symptomatology would nearly approximate flexion limited to 30 degrees during a flare-up or while experiencing pain.  Given that the extent of the limitation of motion caused by flare-ups and pain is unknown, the Board finds that the Veteran's symptomatology more closely approximates that required for a 40 percent rating under the rating criteria.  38 C.F.R. § 4.7.

A rating higher than 40 percent requires ankylosis.  There is lay suggestion of any ankylosis, let alone any medical evidence of such.  Therefore, a rating in excess of 40 percent is not warranted.

Further, the Board notes that as 40 percent is the highest schedular rating for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion since August 10, 2017, and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).

For the entire period on appeal, the Board notes that a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted. Indeed, there is no evidence of any IVDS and such has even been ruled out at the Veteran's VA examinations.  Further, there is no evidence that any IVDS resulted in incapacitating episodes required bedrest as ordered by a physician.  As such, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Further, a described above, Note 1 of the General Rating Formula instructs VA to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  However, a review of the evidence of record does not reveal any competent evidence of any neurologic abnormalities associated with the service-connected low back disability.  Indeed, objective testing at the Veteran's multiple VA examinations did not show any associated neurologic abnormalities.  As such, Note 1 of the General Rating Formula is not for application.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, after affording the Veteran the benefit of the doubt, a 40 percent rating, and no higher, throughout the appeal period, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

2.  Left Ankle Disability

For the period on appeal, the Veteran's left ankle disability has been rated 10 percent disabling prior to August 1, 2017, and 20 percent disabling thereafter under DC 5271 (the Board notes that a temporary total rating was in place from May 11, 2007 until August 1, 2007 under 38 C.F.R. § 4.30, the propriety of which is not on appeal).

DC 5271 provides a 10 percent disability rating for moderate limitation of motion of the ankle and a 20 percent disability rating for marked limitation of motion of the ankle.

The words "moderate" or "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal or full range of motion for the ankle is dorsiflexion (extension) from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination in March 2005.  There, constant left ankle pain was noted.  Range of motion testing showed dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  There was no ligamentous laxity of the left ankle.

The Veteran was afforded a VA examination in April 2010.  There, he endorsed pain, weakness, swelling, stiffness and fatigability in the ankle.  Active range of motion was dorsiflexion to 15 degrees and plantar flexion to 20 degrees.  There was mild pain with motion.  There was no further limitation with repetitive-use testing.  Flare-ups in the form of pain with increased activity were noted.

The Veteran was afforded a VA examination in August 2017.  There, the Veteran reported flare-ups in the form of increased ankle pain.  Dorsiflexion was to 10 degrees and plantar flexion was to 30 degrees.  There was no pain with weightbearing.  On repetitive-use testing, dorsiflexion was to 10 degrees and plantar flexion was to 20 degrees.  The examiner stated that the examination was consistent with the Veteran's statements describing functional loss during a flare-up.  There was no ankylosis.  There was a mild antalgic gait favoring the left ankle.  The examiner stated that the Veteran would have trouble performing work involving prolonged standing or walking.

Here, the Board concludes that a 20 percent rating is warranted for the entirety of the period on appeal.  The Veteran's range of ankle motion has been consistent throughout the period on appeal.  Moreover, at the 2005 VA examination, dorsiflexion and plantar flexion were reduced by more than half.   See 38 C.F.R. § 4.71, Plate II.  This is a strong indication that range of motion has been marked, rather than moderate.  Given the above evidence, the Board concludes that a 20 percent rating is warranted throughout the period on appeal.

As this is the maximum schedular rating possible for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45, as discussed above.

The Board also has considered whether any additional Diagnostic Codes are applicable, however the evidence shows that the Veteran did not have ankylosis of the ankles, ankylosis of the subastragalar or tarsal joint; malunion of the calcis or astragalus; or astragalectomy.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, after affording the Veteran the benefit of the doubt, a 20 percent rating, and no higher, throughout the appeal period, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

3.  GERD

Throughout the period on appeal, GERD has been rated as 10 percent disabling under DC 7346.

Under Diagnostic Code 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health. A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

The Veteran was afforded a VA examination in February 2005.  The use of omeprazole daily was noted.  He reported indigestion and a burning sensation in the epigastric region of the throat.  The Veteran reported that symptoms are aggravated by stress and eating.  There were no significant changes in weight.  There was no hematemesis or melena.  The primary concern was heartburn on a daily basis.

The Veteran was afforded a VA examination in April 2010.  There, he reported daily heartburn, mainly at night.  Daily nausea, heartburn and pyrosis were noted.  The Veteran noted that he avoids spicy foods.

The Veteran was afforded a VA examination in August 2017.  The use of omeprazole twice per day was noted.  Symptoms noted were pyrosis, reflux, regurgitation and sleep disturbance.  It was noted that the symptoms occur four of more times per year, lasting less than one day in duration.  There was no esophageal stricture, spams, or acquired diverticulum of the esophagus.  The examiner noted that GERD does not impact the Veteran's ability to work.

Treatment records are congruent with the VA examination reports of record.  Primarily, treatment records note heartburn and pyrosis, with the use of omeprazole to treat those symptoms.

The Board concludes that a rating in excess of 10 percent for GERD is not warranted.  A rating in excess of 10 percent requires substernal or arm or shoulder pain productive of considerable impairment of health.  There is no evidence of such within the clinical evidence of record.  Indeed, the Veteran himself has not asserted that he experiences any arm or shoulder pain related to his GERD that is productive of considerable impairment of health.  Indeed, the only symptoms associated with GERD are pyrosis, regurgitation and some sleep disturbance.  Given that, the Board concludes that a rating in excess of 10 percent is not warranted under DC 7346.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the preponderance of the evidence reflects that a rating higher than 10 percent is not warranted for GERD, and the benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  Therefore, entitlement to a higher rating for the Veteran's GERD is not warranted. 


ORDER

A 40 percent rating, and no higher, for lumbosacral strain with posttraumatic arthritis, prior to August 10, 2017, is granted, subject to the laws and regulations governing the payment of monetary benefits

A 20 percent rating, and no higher, for residuals, left ankle sprain, prior to August 1, 2007, is granted, subject to the laws and regulations governing the payment of monetary benefits

A rating in excess of 10 percent for GERD is denied.


REMAND

Regarding the claim for service connection for a right ankle disability, a VA examination is required, as explained above.  Indeed, the Veteran's testimony that his doctor told the Veteran that he overcompensates with his right foot due to his service-connected left ankle disability, is sufficient to trigger VA's duty to provide him an examination detailing the nature and etiology of any right ankle disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Regarding the remaining increased rating claim for a right knee disability, this matter was remanded in February 2017 for a VA examination to be conducted in accordance with Correia.  Specifically, the examiner was to conduct range of motion testing for the left knee based on (1) active motion, (2) passive motion, (3) weight-bearing, and (4) non-weight bearing motions.

The Veteran was afforded a VA examination in August 2017.  There, range of motion of the left knee was conducted.  The examiner did not specify what type of range of motion was conducted, as there were multiple types of range of motion testing requested in the Board's remand and are required pursuant to Correia.  While the examiner stated that there was pain on passive range of motion (indicating that passive, but not active, range of motion was conducted) and there was no evidence of pain during non-weight bearing, it appears that the necessary testing was not conducted.  As such, to substantially comply with the Board's prior remand and fulfill the requirements of Correia, remand of this claim is required.  See Stegall, 11 Vet. App. at 271.

Finally, regarding a TDIU prior to September 24, 2014, that issue is inextricably intertwined with the claims for service connection for a right ankle disability and an increased rating for a right knee disability.   See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As the Board is remanding those claims, adjudication of the TDIU claim will be deferred pending resolution of those other claims.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to address the etiology of any right ankle disability.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should address the following:

a)  Is it at least as likely as not (50 percent or greater) that any right ankle disability had its onset in service, or is otherwise related to service?

b)  Is it at least as likely as not (50 percent or greater) that any right ankle disability was caused by service-connected residuals, left ankle sprain?

c)  Is it at least as likely as not (50 percent or greater) that any right ankle disability was aggravated by service-connected residuals, left ankle sprain?

In addressing the above, the examiner should consider whether the right ankle disability is the result of overcompensation due to the left ankle disability.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should report the ranges of left knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to left knee flexion and extension:

What is the extent of any additional limitation of left knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee disability.

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


